The state of Connecticut’s petition for certification for appeal from the Appellate Court, 31 Conn. App. 120 (AC 9727), is granted, limited to the following issues:
“Did the Appellate Court improperly conclude:
“1. In reviewing a nonconstitutional claim, that evidence was more prejudicial than probative, when the claim was unpreserved?
“2. In ignoring the trial court’s narrow ruling on admissibility, and instead examining the details of testimony admitted after the ruling, in deciding whether the court abused its discretion in admitting such evidence as was relevant to the limited purpose?
“3. In finding the limited use of the evidence harmful, when the jury was already well aware of the defendant’s misconduct?”
*911The Supreme Court docket number is SC 14794.
James M. Ralls, assistant state’s attorney, in support of the petition.
Susan M. Hankins, assistant public defender, in opposition.
Decided June 17, 1993